ALLOWANCE
	Claims 1-13 are allowed.  Applicants’ arguments filed December 9, 2020 have been considered and have been found to be persuasive.  In view of applicants’ arguments it has been determined that there is insufficient evidence such that one of ordinary skill in the art could reasonably conclude that the claimed structure and proportions are inherent to the steel sheets disclosed by Tsuzumi et al.  The prior art therefore does not teach or suggest a steel sheet comprising, by unit mass%, C: 0.03% to 0.40%, Si: 0.01% to 5.00%, Mn: 0.50% to 12.00%, Al: 0.001% to 5.000%, P: 0.150% or less, S: 0.0300% or less, N: 0.0100% or less, 0: 0.0100% or less, Cr: 0% to 5.00%, Mo: 0% to 5.00%, Ni: 0% to 5.00%, Cu: 0% to 5.00%, Nb: 0% to 0.500%, Ti: 0% to 0.500%, V: 0% to 0.500%, W: 0% to 0.500%, B: 0% to 0.0030%, Ca: 0% to 0.0500%, Mg: 0% to 0.0500%, Zr: 0% to 0.0500%, REM: 0% to 0.0500%, Sb: 0% to 0.0500%, Sn: 0% to 0.0500%, As: 0% to 0.0500%, Te: 0% to 0.0500%, and a remainder including Fe and impurities, wherein a metallographic structure in a 1/4 t portion contains residual austenite of 4 volume% to 70 volume%,BIRCH, STEWART, KOLASCH & BIRCH, LLPMAA/JN/mkhApplication No.: 16/334,286Docket No.: 1609-1290PUS1 Reply to Office Action of September 11, 2020Page 3 of 14an average Mn concentration [Mn]γ in the residual austenite by unit mass% satisfies Expression 1 with respect to an average Mn concentration [Mn]ave of the entire 1/4 t portion by unit mass%, in the 1/4 t portion, a volume fraction fγs of the residual austenite having an aspect ratio of 2.0 or less and a volume fraction fγ of all the residual austenite satisfy Expression 2, in the 1/4 t portion, and a C content [C] and a Mn content [Mn] by unit mass% satisfy Expression 3, where [Mn]γ/[Mn]ave > 1.5, fγs/fγ ≤ 0.30, and [C] × [Mn] ≥ 0.15.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086.  The examiner can normally be reached on Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Adam Krupicka/Primary Examiner, Art Unit 1784